The only point which it will be necessary to consider, in the present case, is, whether the judge at the trial erred in refusing to submit to the jury the question, whether there had been a violation of the conditions of the insurance policy, insuring the plaintiff's goods, by reason of an increase of the risk, owing to the plaintiff's own act.
The condition in the policy, which is claimed by the defendant to have been violated by the plaintiff, is as follows: "If, after insurance has been effected, either by the original policy or the renewal thereof, the risk shall be increased by any means whatever within the control of the assured, or if such building or premises shall be occupied in any way, so as to render the risk more hazardous than at the time of insuring, such insurance shall be void and of no effect."
The facts of the case, so far as it is necessary to detail them, as bearing on an alleged increase of risk, show that the property insured was merchandise, contained in a brick building, known as 307 Broadway, in the city of New York. The goods were in a room in the third story. The plaintiff used the room for the purposes of his business, and also as a sleeping-room. Its dimensions were thirteen feet, by six feet eight inches. There was a stove in the room, in which fires were kindled from time to time. The plaintiff kept in this room a jug of crude petroleum. It stood on a shelf eight or ten feet from the stove, and would hold a gallon or more. The petroleum was used for medicinal purposes, and, in particular, to cure an eruption of the skin. When he used the petroleum he would stand naked before the fire in the stove, and rub himself with the oil. He had done this from time to time, for five or six months before the fire. The shirt and drawers which he wore, after making the application, having *Page 280 
become saturated with the petroleum, he cast into a box in the room, having a lid upon it. He had worn articles of this kind two nights before the fire. He had made an application of the petroleum to his person on the afternoon of January 30, 1868, and left his place at five o'clock in the afternoon. On this occasion he had rubbed the oil upon his person before the fire in the stove, as usual. The merchandise was found to be on fire on the morning of January 31, at two and a half o'clock. The petroleum jug contained at the time about two quarts of the oil, and was standing on the shelf without a cork. The flames did not set the oil on fire. The saturated clothing was not burned or injured. The unburned goods were thrown together in a pile after the fire. There was found in the mass, besides the clothing referred to, some balls saturated with turpentine or kerosene, and there was a strong smell of those substances in the room. There was evidence given by a refiner and dealer in petroleum oils, and who gave testimony as an expert, that crude oil was highly dangerous, and apt to give off, by evaporation, volatile gases which would readily take fire. He stated that there was no comparison, as to danger, between the crude and the volatile oil. He declared that it was dangerous to strike a match in a close room, owing to the presence of the gases and their liability to take fire. He added, that the danger would be much increased by the presence of garments saturated with the oil, as there would be more surface exposed for evaporation, and that, in his view, there was danger from the circumstances of the present case. Other experts, called by the plaintiff, wholly contradicted this view. It appeared that the defendant did not know of the use of the petroleum, and did not take risks where petroleum was used, except at very high rates. It belonged to the class of prohibited, or at the least to specially hazardous articles. Under these facts, the question should have been left to the jury, whether the acts of the plaintiff had not "increased the risk" under the condition in the policy.
The effect of this clause has been frequently considered by *Page 281 
the courts. It differs from that class of conditions which refer to a state of things existing at the time of the execution of the policy. It looks wholly to the future, and solely concerns the conduct of the assured. It binds him to a rigorous course of conduct as to the observance of existing precautions and the introduction of new sources of danger. The bearing of it is well stated by Chief Justice SHAW in Houghton v. Manufacturers'Mutual Fire Insurance Co. (8 Metcalf, 114, 122). The clause in that case was not precisely in form like the one now under discussion, but was substantially the same. The court said: "This provision binds the assured not only not to make any alteration or change in the structure or use of the property which will increase the risk, but prohibits them from introducing any practice or custom or mode of conducting their business, which would materially increase the risk, and also from the discontinuance of any precaution represented in the application to be adopted and practiced with a view to diminish the risk." (P. 122; May on Insurance, § 218.) The effect of the clause plainly is, that if there be any increase of risk, the plaintiff cannot recover. It is in the nature of a warranty that there shall be no material increase of the risk. (Allen v. Mut. FireIns. Co., 2 Md., 111; Mayor of N.Y. v. Hamilton F. Ins. Co.,
10 Bosw., 537; Baxendale v. Harvey, 4 H.  N., 445.) Whether there is such a material increase of the risk or not, is a question for the jury. In Stokes v. Cox (1 H.  N., 320, 533), the condition was that, if, after the insurance was entered into, the risk was increased by an alteration of circumstances, notice should be given to the company and an indorsement made, otherwise the policy was to be void. The court held, that in the event of an increase of the risk, notice must be given, and that whether there was an increase of risk was a question for the jury. (P. 540; Hobby v. Dana, 17 Barb., 111; Jennings v.Chenango Co. Mut. Ins. Co., 2 Denio, 75; Grant v. HowardFire Ins. Co., 5 Hill, 10; Perry Co. Ins. Co. v. Stewart,
19 Penn. St., 45.) It is urged, however, that there was a special clause in the policy concerning petroleum, and *Page 282 
that this covers the whole subject, and thus excludes the application of the "increase of risk" clause to the present case. That clause provides that the sale or storage of crude, or refined coal oil or petroleum, etc., is prohibited within the premises covered by the policy, except by written permission indorsed thereon. It is argued, from this form of expression, that all other forms of use except "sale or storage," are allowed. It is not pretended that this article was kept for sale, and the decisions show that the small amount of petroleum kept in the present case for the purpose indicated, is not an instance of "storage." (Hynds v. Schenectady Co. Mut. Ins. Co.,11 N.Y., 554; May on Insurance, § 242, and cases cited.) Conceding that the true construction of this condition is to allow the act of keeping petroleum when not on sale or storage, it must still be harmonized with the condition concerning "increase of risk." The risk must not be augmented by any means whatever within the control of the assured. Taking the clauses together, the insured could not fairly claim to use petroleum actively and as an instrument to accomplish some purpose of his own, if the risk was thereby increased. A prohibition of "the sale or storage of gunpowder" would not, by implication, confer the right to fire a pistol among inflammable substances. Suppose that there was a prohibition against the sale or storage of certain chemical substances, not specially dangerous in an inert state, would that cover, by implication, the act of a chemist who should, by combining them into dangerous and explosive compounds, give them a capacity to cause mischief which they did not originally possess? This result could not be claimed, even if there was an express insurance upon such substances. Says a recent author: "A permission to keep kerosene or gunpowder for sale, it is obvious, cannot fairly be construed into a permission to manufacture or use them upon the premises, since the risks in the respective cases may widely differ." (May on Ins., § 234.)
In Boatwright v. Ætna Insurance Company (1 Strobhart [S.C.], 281), an attempt was made to restrict the meaning of *Page 283 
the clause against "increase of risk." The language of the condition in the policy was identical with that of the case at bar. There were in like manner, classes hazardous, extra hazardous and special. None of these included the particular act (the building of a smoke-house and using it for the smoking of meat) which was relied upon as a defence. It was urged by the plaintiff that under the maxim, expressio unius, etc., this act was excluded from the clause concerning "the increase of risk." The court held the contrary, and maintained that the plain object of the condition was to prevent the plaintiff's construction. "It was to avoid cavil upon the reserved legal rights of the insurers, lest those rights should be implied away and excluded by minute specifications." (Pp. 286, 287.) It was also held that the condition provided, literally, for avoiding the policy in the event of any increased hazard whatever, if introduced by the insured, and that the charge of the trial judge to the jury was correct, wherein he stated that the general words, respecting the increase of risk, were not to be considered as controlled by the preceding specifications of employments deemed hazardous. (See, also, Perry County Insurance Co. v. Stewart, 19 Penn. State, 45.) For these reasons, it must be considered that the "petroleum" clause, in the present case, does not affect the clause concerning "increase of risk."
The plaintiff further insists that the last named clause is qualified by the following provision: "If the above mentioned premises shall, during this insurance, be occupied or used so as to increase the risk, or by the occupation of neighboring premises, this company, after notice given to the assured or his or her or their representative, of their intention to terminate the insurance, will refund a ratable portion of the premium." It is claimed that in construing this clause, with the general one on "increase of risk," the result is, that on such an increase, the company may terminate the insurance by notice, and lose the unearned premium, or by withholding notice save the premium; in which case the insurance continues binding. This construction is inadmissible. It gives no force *Page 284 
to the general clause concerning increase of risk by the act of the insured. If that were entirely omitted from the policy, and the clause concerning the right to reduce the premium were inserted, the company would have precisely the same right which the plaintiff insists that he should derive from both the clauses. It would necessarily follow, that, if the defendant did not avail itself of the privilege to reduce the premium, the policy would stand, and that if the reduction was made, the policy would cease. On this construction, no good reason can be given for two distinct conditions. If the second covers any more acts than the first, they would, naturally, on that supposition, be embraced in a single group of conditions by using some more general form of expression. Again, the proposed construction leaves the insured at liberty to increase the risk and still collect the insurance money, unless such increase happens to come to the knowledge of the insurer; for, in that case, alone, could notice be given. The true construction is, to hold that the two conditions are intended to meet two entirely distinct classes of cases — one, where the increase of risk is occasioned by the act of the insured, the other, where it is caused by the acts of third persons, over whom the insured has no control. In the former case the insurance policy becomes wholly void; in the latter, the insurer reserves to himself an election whether he will continue the insurance, or terminate it; at the same time, in the last event, refunding a proportional part of the premium. This view is taken of two clauses, nearly identical with those under consideration, by the Supreme Court of Massachusetts, inAllen v. Massasoit Insurance Company (99 Mass., 160).
A careful consideration of the specific words used in the two conditions will tend to strengthen these conclusions. The one condition includes misrepresentation and concealment, which are, of course, acts of the insured, as well as the increase of the risk by any means whatever, within his control. The other, provides for the use of the premises (meaning the building in which the goods are [3 Dutcher, 135]), the erection of new buildings, or the use or occupation of neighboring premises, *Page 285 
so as to increase the risk. The first is general in its nature, "by any means whatever;" the second refers to specific acts, occupation of premises, erection of buildings, etc. It is as though the insurer had said to the insured, "your own acts, whether they be misrepresentation or concealment at the inception of the contract or subsequent conduct, of such a kind as in any manner to increase the risk, shall render the contract void. Such shall not be the effect of the acts of third persons over whom you have no control. Still we shall reserve the option as to certain acts, such as change of occupation by the owner of the premises in which your goods are situated, or the use of adjoining premises, in a manner to increase the risk, to terminate the insurance on the equitable principle of refunding the portion of the premium not yet earned." Accordingly, the clause concerning the increase of risk by the act of the insured, is a condition precedent, and if the risk has been increased, the plaintiff cannot recover. It is immaterial whether the loss was occasioned by the breach of the condition. There can be no recovery if the condition has been broken, though the fire may have been occasioned by some wholly independent cause. (Flanders on Fire Ins., 487, and cases cited; Gardiner v. PiscataquaisMutual Fire Ins. Co., 38 Me., 439.)
The only question that can be litigated under the condition is, has the risk been in fact increased. That question should have been submitted to the jury. As the judgment should be reversed for this error, it is unnecessary to consider the other points discussed upon the argument.
All concur.
Judgment reversed. *Page 286